Citation Nr: 1139347	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to October, 16, 2001, for a 40 percent evaluation for low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from January 1975 to November 1976.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's low back strain with degenerative disc disease increased in severity within one year prior to the date that the Veteran filed his claim for an increased evaluation, received on October 16, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to October 16, 2001, for a 40 percent evaluation for low back strain with degenerative disc disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's earlier effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed the type of evidence necessary to establish an effective date and was sent prior to the RO decision in this 

matter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, Social Security Administration records, and indicated private medical records have been obtained.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The Veteran originally filed a claim for entitlement to service connection for a low back disorder in October 1977.  Service connection for low back strain was granted by a January 1978 rating decision and a 10 percent evaluation was assigned under Diagnostic Code 5295, effective November 28, 1976, the day after the Veteran's separation from service.  The Veteran did not file a notice of disagreement with this rating decision, and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

Thereafter, the Veteran filed a claim for an increased evaluation for his service-connected low back strain in January 1991.  In a June 1991 decision, the RO denied the Veteran's claim for an increased evaluation.  The Veteran did not file a notice of disagreement with this rating decision, and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim for an increased rating for his service-connected back disorder on October 16, 2001.  In an August 2008 rating decision, pursuant to a January 2008 Board decision, the RO increased the evaluation for his service-connected back disorder to 40 percent, effective October 16, 2001, the date of the Veteran's claim for an increased rating.  

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.   U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

There is no evidence of record that indicates that the Veteran submitted any kind of communication or evidence between the June 1991 final rating decision and October 16, 2001, the date of his claim.  As such, following the June 1991 rating decision, there are no communications from the Veteran which qualify as a formal or informal claim for increased benefits prior to October 16, 2001.

Moreover, there are no VA medical records dated between June 1991 and October 2001 associated with the claims file.  See 38 C.F.R. § 3.157(b) (2011).  As such, there is no evidence of record that the Veteran filed a formal or informal claim for increased benefits between the last final rating decision in June 1991 and his October 16, 2001, claim for an increased evaluation.  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o) (2).  Under those circumstances, the effective date of the award is the 

earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In this regard, the only medical evidence of record dated during this time period is a September 20, 2001, correspondence from the Veteran's private physician submitted by the Veteran with his October 16, 2001, claim for an increased evaluation.  However, the September 2001 letter largely consisted of the physician's opinion that the Veteran's service-connected back injury contributed significantly to his present low back pathology.  Its description of the Veteran's current pathology is not specific enough to demonstrate a factually ascertainable increase in low back symptomatology during the relevant time period.  

The most recent medical evidence of record dated prior to October 16, 2001, was dated February 17, 2000.  At this time, the Veteran was treated for lumbosacral disc disease and lumbar radiculopathy with increased pain down his right leg.  However, this medical evidence is dated more than one year prior to the receipt of the Veteran's claim for an increased evaluation on October 16, 2001.  As such, the medical evidence of record does not show that the Veteran's service-connected low back strain with degenerative disc disease increased in severity within one year prior to the date that the Veteran filed his claim for an increased evaluation for his service-connected low back disorder.  

Accordingly, an effective date prior to October 16, 2001, for a 40 percent evaluation for a service-connected low back strain with degenerative disc disease is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to October 16, 2001, for a 40 percent evaluation for low back strain with degenerative disc disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


